 Fill in this information to identify your case:

 Debtor 1                  Valerie Kay Mitchell
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number            19-44184
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Columbian Mutual Life Insurance                      Surrender the property.                       No
    name:              Co                                                   Retain the property and redeem it.
                                                                                                                          Yes
                                                                            Retain the property and enter into a
    Description of        LIFE INSURANCE LOAN                               Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                         DEBTOR WILL CONTINUE TO MAKE
                                                                          PAYMENTS.


    Creditor's         STATE FARM INSURANCE                                 Surrender the property.                       No
    name:              COMPANIES                                            Retain the property and redeem it.
                                                                                                                          Yes
                                                                            Retain the property and enter into a
    Description of        LIFE INSURANCE LOAN                               Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                         DEBTOR WILL CONTINUE TO MAKE
                                                                          PAYMENTS.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                       19-44184-tjt          Doc 10           Filed 04/03/19         Entered 04/03/19 18:37:54          Page 1 of 2
 Debtor 1      Valerie Kay Mitchell                                                                  Case number (if known)    19-44184


 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               CONNER CREEK ELDERLY II                                                                            No

                                                                                                                                 Yes

 Description of leased        RESIDENTIAL MONTHLY PAYMENTS OF $573.00
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Valerie Kay Mitchell                                                     X
       Valerie Kay Mitchell                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        April 3, 2019                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                  19-44184-tjt               Doc 10           Filed 04/03/19        Entered 04/03/19 18:37:54                    Page 2 of 2
